PUBLISH


                  IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT

                  _____________________________________

                              No. 95-2138
                  _____________________________________

                       D. C. Docket No. 91-MDL-878



IN RE INFANT FORMULA ANTITRUST LITIGATION,
MDL 878; FLEMING COMPANIES, INC.; STATE OF
LOUISIANA,

                                               Plaintiffs-Appellants,

                                    versus


ABBOTT LABORATORIES,

                                               Defendant-Appellee.

                  ______________________________________

           Appeal from the United States District Court
               for the Northern District of Florida
                _______________________________________
                           (December 20, 1995)


Before EDMONDSON, DUBINA and BARKETT, Circuit Judges.

PER CURIAM:

     This is an appeal by class plaintiffs ("Appellants") of an

order   denying    their   motion   for   a   preliminary   and   permanent

injunction against Locator of Missing Heirs, Inc. ("Appellee"), a

non-party to the pending Antitrust action brought by Appellants

against several manufacturers of infant formula.             The district
court    denied   Appellants'     motion     for   lack    of   subject   matter

jurisdiction.     We affirm.

        Appellants   say   the    district     court      has   subject   matter

jurisdiction over this matter involving a non-party under either

Federal Rule of Civil Procedure 23(d)              or the All Writs Act, 28

U.S.C. §1651.*       The district court's conclusion that it lacked

subject matter is a question of law reviewed de novo.               Sea Vessel,

Inc. v. Reyes, 23 F.3d 345 (11th Cir. 1994).

     The Federal Rules of Civil Procedure do not create federal

jurisdiction, see Owen Equipment & Erection Co. v. Kroger, 98 S. Ct.
2396, 2400 & n.7 (1978).         Rule 23(d) is only a procedural law; it

is not a grant of subject matter jurisdiction.                    The district

court lacked subject matter jurisdiction over this matter.

     AFFIRMED.




    *
       Appellants propose the All Writs Act as a basis for subject
matter jurisdiction for the first time on appeal. Appellants never
raised this issue at trial and are foreclosed from raising it now.
Singleton v. Wulff , 96 S. Ct. 2868, 2877 (1976); Federal Deposit
Ins. Corp. v. Verex Assurance, Inc. , 3 F.3d 391, 395 (11th Cir.
1993).

                                       2